 

Case 2:18-cv-00614-JLR Document 24 Filed 06/26/19 Page 1 of 4

THE HONORABLE JAMES L. ROBART

 

 

 

 

 

 

2
3
4
5
6
7 UNITED STATES DISTRICT COURT
3 WESTERN DISTRICT OF WASHINGTON
. AT SEATTLE
9 ,
AGCS MARINE INSURANCE IN ADMIRALTY
10 || COMPANY,
NO. 18-614 JLR
11 Plaintiff,
SECOND STIPULATION TO
12 Vv. EXTEND TRIAL DATE PER
COURT’S JUNE 19, 2019 ORDER
13 || EXPEDITORS INTERNATIONAL .
OCEAN, INC. and EXPEDITORS
14 || INTERNATIONAL OF
WASHINGTON, INC.
15
Defendants.
16
M Plaintiff AGCS Insurance Company (“AGCS”) and Defendants Expeditors |
18
International Ocean, Inc. and Expeditors International of Washington, Inc. (collectively,
19
“Expeditors”) hereby stipulate and jointly request that the Court extend the trial date to the
20
end of its current trial calendar and issue a new case scheduling order, as indicated in the
21
0 Court’s Order dated June 19, 2019, (dkt 23).
23
24
25

STIPULATION TO EXTEND TRIAL DATE PER COURT’S Gaspich Law Office Puc
JUNE 19, 2019, ORDER (No. 18-614 JLR) - 1 seattle WA SOL

Tel. (206) 956-4204
Fax: (206) 956-4214

 

 
Case 2:18-cv-00614-JLR Document 24 Filed 06/26/19 Page 2 of 4

DATED this 26" day of June, 2019,

| GASPICH LAW OFFICE PLLC...

 

 

_FOSTER PEPPER PLLC.

 

 

 

 

 

3
4
s/ Anthony J. Gaspich s/ Steven W. Block
5 || Anthony J. Gaspich, WSBA No. 19300 Steven W. Block, WSBA #24299
Attorneys for Plaintiff Kelly Ann Mennemeier, WSBA #51838
6 || AGCS Marine Insurance Company Christopher A. Rogers, WSBA #49634
1000 Second Avenue, Suite 3330 Attorneys for Defendants
7 || Seattle, WA 98104 Expeditors International, Inc.
3 Tele. (206) 956-4204 1111 Third Avenue, Suite 3000
Email: tony@gaspichwilliams.com Seattle, WA 98101
9 Tele. (206) 447-4400
Email: steve.block@foster.com
10 Email: kelly. mennemeier@foster,com
Email:_christopher.rogers@foster.com
11 |
12
13
14
15
16
17
| 18
19
20
21
22
23
24
25

STIPULATION TO EXTEND TRIAL DATE PER COURT’S Gaspich Law Office PLLC

JUNE 19, 2019, ORDER (No. 18-614 JLR) -2

 

1000 Second Avenue, Suite 3330
Seattle, WA 98104

Tel, (206) 956-4204

Fax: (206) 956-4214

 

 
Case 2:18-cv-00614-JLR Document 24 Filed 06/26/19 Page 3 of 4

 

 

 

 

 

 

 

 

Email: christopher. rogers@foster.com

STIPULATION TO EXTEND TRIAL DATE PER COURT'S
JUNE 19, 2019, ORDER (No, 18-614 JLR) -3

; ORDER
3 The parties having so stipulated, and the Court finding good cause for entry hereof,
3 - NOW, THEREFORE, IT IS HEREBY ORDERED that this matter willbe movedto = ||
4 || the end of the Court’s trial calendar and the Court will issue a new scheduling order based
5. || on the new trial date.
_ ae :
6 Dated this Q7]_ day of June, 2019,
7
9 United States District Court Judge .
10 Presented by:
11 || GASPICH LAW OFFICE PLLC
12
s/ Anthony J. Gaspich
13 || Anthony J. Gaspich, WSBA No. 19300
| Attorneys for Plaintiff
14 || 1000 Second Avenue, Suite 3330
Seattle, WA 98104
15 |) Tele. (206) 956-4204
6 Email: tony@gaspichwilliams.com
17 || Approved as to form,
Notice of presentation waived
18
FOSTER. PEPPER PLLC
19
20 || s/ Steven W. Block
Steven W. Block, WSBA #24299
21 || Kelly Ann Mennemeier, WSBA #51838
Christopher A. Rogers, WSBA #49634
22 Attorneys for Defendants
94 1111 Third Avenue, Suite 3000
Seattle, WA 98101
94 || Tele. (206) 447-4400
Email: steve.block@foster.com _
95 || Email: kelly. mennemeier@foster.com

Gaspich Law Office PLLC
1000 Second Avenue, Suite 3330
Seattle, WA 98104

Tel. (206) 956-4204

Fax: (206) 956-4214

 

 
Case 2:18-cv-00614-JLR Document 24 Filed 06/26/19 Page 4 of 4

 

 

 

 

 

 

 

' CERTIFICATE OF SERVICE
5 I hereby certify that on June 26, 2019, I electronically filed the foregoing with the
3 || Clerk of the Court using CM/ECE, which will send notification of such filing to all parties in _
4 || this matter who are registered with the Court’s CM/ECF filing system.
5 Steven William Block: steve.block@foster.com,
michelle.stark@foster.com, litdocket@foster.com
° Kelly Ann Mennemeier: sandra.lonon@foster.com,
7 kelly.mennemeier@foster.com
8 Christopher A. Rogers christopher.rogers@foster.com
9
10 s/ Deborah _K. Harwood
1H Deborah K. Harwood
12
13
14
15
16
17
\
18
19
20
21
22
23
24
25

 

STIPULATION TO EXTEND TRIAL DATE PER COURT’S Gnupich Law Office PLLC
JUNE 19, 2019, ORDER (No. 18-614 JLR) -4 seattle, WA 98104

Tel. (206) 956-4204
Fax: (206) 956-4214

 

 

 
